Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are presenting for examination.
Obvious Double patent Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 7-15 of U.S. Patent No. 9,930,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 004 substantially teaches the claimed invention as shown by the table below.




17/063,683
9,930,004
1. A method comprising:
receiving, via a processor, a domain name system query that specifies a domain name of a 

routing, via the processor, the domain name system query to a top-level domain name system server associated with the private network space, without routing the domain name system query to a server in a public Internet space, wherein the top-level domain name system server resides in a highest level of a hierarchy of domain name system servers belonging to the private network space.

    PNG
    media_image1.png
    155
    286
    media_image1.png
    Greyscale

2. The method of claim 1, wherein the private network space is part of an internet protocol multimedia subsystem network.

    PNG
    media_image2.png
    56
    355
    media_image2.png
    Greyscale

3. The method of claim 2, wherein the destination is an interrogating call session control function element of the internet protocol multimedia subsystem network.

    PNG
    media_image3.png
    32
    333
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    48
    321
    media_image4.png
    Greyscale

5. The method of claim 2, wherein the private network space is a private multiprotocol label switching space.

    PNG
    media_image5.png
    46
    356
    media_image5.png
    Greyscale

6. The method of claim 1, wherein the destination is part of a subdomain that provides a voice over long term evolution service.

    PNG
    media_image6.png
    52
    366
    media_image6.png
    Greyscale

7. The method of claim 1, wherein the destination is part of a subdomain that provides a carrier voice over internet protocol service.

    PNG
    media_image7.png
    49
    364
    media_image7.png
    Greyscale

8. The method of claim 1, wherein the destination is part of a subdomain that provides an internet imaging protocol service.

    PNG
    media_image8.png
    50
    348
    media_image8.png
    Greyscale

9. The method of claim 1, wherein the destination is part of a 

    PNG
    media_image9.png
    51
    369
    media_image9.png
    Greyscale

10. A non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving a domain name system query that specifies a domain name of a destination residing in a private network space; and
routing the domain name service query to a top-level domain name service server associated with the private network space, without routing the domain name system query to a server in a public Internet space.

    PNG
    media_image10.png
    164
    343
    media_image10.png
    Greyscale



4.	As to claims 11-20, the claims are similar in scope to claims 1-10, and they are rejected under the same rationale.
Art Rejection
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed
invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.

6. 	Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)({1) & (a)(2) as being anticipated by Nice (US Pat. No. 8,910,270).

7. 	As to claim 1, Nice shows in Figs 1 & 3, the following operations:
receiving via a processor, a domain name system query that specifies a domain name of a destination 102 [ see col 11, lines 19-23] residing in a private network space 106, see col 9, lines 9-13, col 11, lines 35-39, col 12, lines 13-15; and
routing via the processor, the domain name service query to a top-level domain name service server 110 associated with the private network space 106, without routing the domain name system query to a server in the public internet space 104, wherein the server 110 resides in a highest level of a hierarchy of domain name system servers belonging to the private network space, see col 9, lines 63-67, col 10, lines 1-2, lines 21-24, col 11, lines 44-49, col 12, lines 13-15, col 13, lines 18-20, col 14, lines 11-15.

8.	As to claims 10 & 19, the claims are similar in scope to claim 1, and they are rejected under the same rationale.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457      12/03/2021